Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6 – 10 and 14 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US Pub. No. 2010/0045621 A1) in view of Chen et al. (US Pub. No. 2020/0228641 A1).
As to claim 1, Kang shows a method for controlling a screen (Fig. 7 and paras. 108 – 112), comprising: detecting a touch operation applied to one of N touch screens (151a, 151b, Figs. 2 and 3 and paras. 76 and 77) in a screen-on state (para. 94), wherein N is a positive integer greater than or equal to 2 (Figs. 2 and 3 and paras. 76 and 77); determining, based on a touch of one last touch operation detected on an n-th (i.e. first, for example) touch screen of the N touch screens, whether a duration of no touch operation being detected on the n-th touch screen reaches a preset duration (Fig. 7 and para. 110), wherein n is a positive integer less than or equal to N (Figs. 2 and 3 and paras. 76 and 77); and in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, controlling the n-th touch screen to enter a screen-off state (Fig. 7 and para. 110). 
Kang does not show recording touch time of the touch operation.
Chen shows recording a touch time of a touch operation (para. 390).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kang with those of Chen by recording the touch duration because designing the system in this way allows the device to differentiate accidental form intentional touch inputs (para. 390). 
As to claim 2,  Kang shows determining an application (i.e. object/image, for example) running on the n-th touch screen before the n-th screen enters the screen-off state (Fig. 7 and paras. 111 – 113); and releasing a resource occupied by the application, wherein the resource comprises at least one of a bandwidth resource (i.e. image, for example, Fig. 7 and paras. 111 – 113).
As to claim 6, Kang shows recording touch operation information comprises: recording touch operations information applied to the N touch screens according to identification information of the N touch screens (i.e. the first touch screen, Fig. 7 and para. 110), wherein in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, controlling the n-th touch screen to enter the screen-off state (Fig. 7 and para. 110) comprises: in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, generating a screen control instruction according to identification information of the n-th touch screen (i.e. deactivating the first screen, Fig. 7 and para. 110); and controlling the n-th touch screen to enter the screen-off state according to the screen control instruction (Fig. 7 and para. 110).
Kang does not show recording touch time of the touch operation.
Chen shows recording a touch time of a touch operation (para. 390).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kang with those of Chen by recording the touch duration because designing the system in this way allows the device to differentiate accidental form intentional touch inputs (para. 390). 
As to claim 7, Kang shows labeling, according to the identification information of the n-th touch screen, the resource occupied by the application running on the n-th touch screen before the n-th screen enters the screen-off state (i.e. identifying object/image information, Fig. 7 and paras. 111 – 113), wherein releasing the resource occupied by the application comprises: releasing the resource that has been labeled (i.e. transferring the object/image from the first screen to the second screen, Fig. 7 and paras. 111 – 113).
As to claim 8, Kang shows in response to determining that the duration of no touch operation being detected on the n-th touch screen does not reach the preset duration, keeping the n-th touch screen in the screen-on state (Fig. 7 and paras. 110 – 113).
As to claim 9, Kang shows a device for controlling a screen (Fig. 1 and para. 25), comprising: a processor (controller 180, Fig. 1 and paras. 25 and 69); and a memory 160 configured to store executable instructions executable on the processor (Fig. 1 and para. 64), wherein the processor is configured to execute the executable instructions to implement acts (para. 69) comprising: detecting a touch operation applied to one of N touch screens (151a, 151b, Figs. 2 and 3 and paras. 76 and 77) in a screen-on state (para. 94), wherein N is a positive integer greater than or equal to 2 (Figs. 2 and 3 and paras. 76 and 77); determining, based on a touch of one last touch operation detected on an n-th (i.e. first, for example) touch screen of the N touch screens, whether a duration of no touch operation being detected on the n-th touch screen reaches a preset duration (Fig. 7 and para. 110), wherein n is a positive integer less than or equal to N (Figs. 2 and 3 and paras. 76 and 77); and in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, controlling the n-th touch screen to enter a screen-off state (Fig. 7 and para. 110). 
As to claim 10,  Kang shows determining an application (i.e. object/image, for example) running on the n-th touch screen before the n-th screen enters the screen-off state (Fig. 7 and paras. 111 – 113); and releasing a resource occupied by the application, wherein the resource comprises at least one of a bandwidth resource (i.e. image, for example, Fig. 7 and paras. 111 – 113).
As to claim 14, Kang shows that the processor (para. 69) is configured to implement recording touch operation information by: recording touch operations information applied to the N touch screens according to identification information of the N touch screens (i.e. the first touch screen, Fig. 7 and para. 110), wherein the processor is configured to implement in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, controlling the n-th touch screen to enter the screen-off state (Fig. 7 and para. 110) by: in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, generating a screen control instruction according to identification information of the n-th touch screen (i.e. deactivating the first screen, Fig. 7 and para. 110); and controlling the n-th touch screen to enter the screen-off state according to the screen control instruction (Fig. 7 and para. 110).
Kang does not show recording touch time of the touch operation.
Chen shows recording a touch time of a touch operation (para. 390).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kang with those of Chen by recording the touch duration because designing the system in this way allows the device to differentiate accidental form intentional touch inputs (para. 390). 
As to claim 15, Kang shows that the processor (para. 69) is further configured to implement: labeling, according to the identification information of the n-th touch screen, the resource occupied by the application running on the n-th touch screen before the n-th screen enters the screen-off state (i.e. identifying object/image information, Fig. 7 and paras. 111 – 113), wherein the processor is configured to implement releasing the resource occupied by the application by: releasing the resource that has been labeled (i.e. transferring the object/image from the first screen to the second screen, Fig. 7 and paras. 111 – 113).
As to claim 16, Kang shows in response to determining that the duration of no touch operation being detected on the n-th touch screen does not reach the preset duration, keeping the n-th touch screen in the screen-on state (Fig. 7 and paras. 110 – 113).
As to claim 17, Kang shows a non-transitory computer-readable storage medium storing computer-executable instructions (i.e. memory 160, Fig. 1 and para. 64) which, when executed by a processor (180, Fig. 1 and para. 64), implement: detecting a touch operation applied to one of N touch screens (151a, 151b, Figs. 2 and 3 and paras. 76 and 77) in a screen-on state (para. 94), wherein N is a positive integer greater than or equal to 2 (Figs. 2 and 3 and paras. 76 and 77); determining, based on a touch of one last touch operation detected on an n-th (i.e. first, for example) touch screen of the N touch screens, whether a duration of no touch operation being detected on the n-th touch screen reaches a preset duration (Fig. 7 and para. 110), wherein n is a positive integer less than or equal to N (Figs. 2 and 3 and paras. 76 and 77); and in response to determining that the duration of no touch operation being detected on the n-th touch screen reaches the preset duration, controlling the n-th touch screen to enter a screen-off state (Fig. 7 and para. 110). 

As to claim 18, Kang shows determining an application (i.e. object/image, for example) running on the n-th touch screen before the n-th screen enters the screen-off state (Fig. 7 and paras. 111 – 113); and releasing a resource occupied by the application, wherein the resource comprises at least one of a bandwidth resource (i.e. image, for example, Fig. 7 and paras. 111 – 113).
Allowable Subject Matter
Claims 3 – 5, 11 – 13, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627